Citation Nr: 0704529	
Decision Date: 02/14/07    Archive Date: 02/22/07

DOCKET NO.  04-09 438	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for anal pruritus.  

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from September 1977 
to September 1997.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of September 2003 and November 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Offices (RO) in Houston, Texas, and Wichita, Kansas, 
respectively.  In September 2006, the veteran testified 
before the undersigned Veterans Law Judge sitting at the 
Wichita RO.  

The Board is aware that in the September 2003 rating 
decision, the RO granted the veteran's petition to reopen his 
claim for service connection for hearing loss.  The claim was 
then denied on the merits.  Regardless of what the RO has 
done, the Board must address the question of whether new and 
material evidence has been received to reopen the claim for 
service connection for hearing loss.  This is so because the 
issue goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate the claim de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
8 Vet. App. 1 (1995).  In other words, the Board is required 
to first consider whether new and material evidence is 
presented before the merits of a claim can be considered.  
See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  
Hence, the Board has characterized the claim for service 
connection for hearing loss as a claim to reopen.  

Additionally, at the September 2006 hearing, the veteran 
withdrew his appeal of the issue of service connection for 
dysentery.  Likewise, the Board notes that in a December 2005 
rating decision, the RO, inter alia, denied the veteran's 
claim for service connection for depression as secondary to 
service-connected diabetes mellitus, and the claims for 
compensable ratings for peripheral neuropathy of the right 
and left upper extremities.  The veteran filed a notice of 
disagreement on these issues and the RO issued a statement of 
the case in July 2006.  The record does not reflect that the 
veteran has submitted a substantive appeal.  Thus, the Board 
finds that the issues of service connection for dysentery and 
for depression as secondary to service-connected diabetes 
mellitus, as well as the claims for compensable ratings for 
peripheral neuropathy of the right and left upper 
extremities, are not now in appellate status.  

Additionally, the Board notes that in its review of the 
claims file, an April 2004 statement from the veteran 
reflects his disagreement with a March 22, 2004, letter from 
the RO concerning a vocational rehabilitation determination.  
The Board does not have the veteran's vocational 
rehabilitation file nor is any March 22, 2004, vocational 
rehabilitation letter associated with the claims file.  As 
such, this matter is referred to the RO to take appropriate 
action as is deemed warranted.  

(The decision below addresses the veteran's claim for service 
connection for anal pruritus and the veteran's petition to 
reopen his claim for service connection for hearing loss.  
Consideration of the underlying claim for service connection 
for hearing loss is deferred pending completion of the 
development sought in the remand that follows the decision.)  


FINDINGS OF FACT

1.  Competent medical evidence relates the cause of the 
veteran's anal pruritus to service-connected diabetes 
mellitus.  

2.  In a December 1998 rating decision, the RO denied the 
veteran's claim for service connection for hearing loss.  
Although notified of the denial that same month, the veteran 
did not appeal the decision.  

3.  Additional evidence associated with the claims file since 
the RO's December 1998 denial relates to an unestablished 
fact necessary to substantiate the claim for service 
connection for hearing loss.  


CONCLUSIONS OF LAW

1.  The veteran's anal pruritus is proximately due to 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 
(2006); 71 Fed. Reg. 52744-47 (Sept. 7, 2006).

2.  The December 1998 RO decision that denied service 
connection for hearing loss is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2006).

3.  Since the December 1998 RO decision, new and material 
evidence has been received; hence, the requirements to reopen 
the claim for service connection for hearing loss are met.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Anal Pruritus 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Secondary service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disability.  See 38 C.F.R. § 3.310(a).  The 
controlling regulation has been interpreted to permit a grant 
of service connection not only for disability caused by a 
service-connected disability, but for the degree of 
disability resulting from aggravation of a nonservice-
connected disability by a service-connected disability.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Recently, a 
provision of 38 C.F.R. § 3.310 was amended.  See 71 Fed. Reg. 
52744-47 (Sept. 7, 2006).  The amended provision sets the 
standard by which a claim of service connection based on 
aggravation is judged, but it applies only after it is 
determined that there has indeed been some worsening due to 
service-connected disability.  In this case, the Board finds 
that anal pruritis has been caused by service-connected 
disability.  Consequently, consideration of whether it has 
been "aggravated" by service-connected disability is not 
necessary.

In this case, a review of the claims file reflects the 
veteran's report of anal itching.  In a report of July 2004 
VA examination, the examiner diagnosed the veteran with 
pruritus ani (anal) secondary to diabetes mellitus.  The 
veteran has reported that he treats his anal pruritus with 
hydrocortisone cream (1 %).  A report of December 2005 Olathe 
Medical Center examination notes that the veteran had some 
anal itching.  In a report of February 2006 VA examination, 
the examiner noted that there was significant difficulty in 
the veteran maintaining adequate glycemic control, and that 
he was a highly insulin-dependent diabetic.  

Here, the Board is inclined to give considerable weight to 
the opinion of the VA examiner who related the veteran's anal 
itching to his service-connected diabetes mellitus.  In this 
regard, the examiner's opinion is supported by medical 
literature which notes, in particular, that the cause of 
pruritus ani can be a systemic disease process such as 
diabetes mellitus.  See e.g., The Merck Manual 860 (16th ed. 
1992).  There is otherwise no medical opinion of record that 
contradicts the opinion of the VA examiner.  Absent any 
objective opinion that rebuts the opinion of the VA examiner 
and conferring the benefit of any doubt in favor of the 
veteran's claim, the Board finds that the veteran's anal 
pruritus is proximately due to service-connected disability.  
Thus, the Board concludes that service connection for anal 
pruritus is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.102, 3.310, 4.7; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

II.  Petition to Reopen

In a December 1998 rating decision, the RO denied the 
veteran's claim for service connection for hearing loss.  The 
veteran was notified of the decision that same month but did 
not appeal.  Thus, the decision is final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.302, 20.1103.  In May 2003, the 
veteran sought to reopen his claim.  

Under pertinent legal authority, VA may reopen and review a 
claim, which has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3rd 1356 (Fed. Cir. 1998).  

Regarding petitions to reopen filed on or after August 29, 
2001, Title 38 Code of Federal Regulations, Section 3.156(a) 
defines "new" evidence as evidence not previously submitted 
to agency decision makers and "material" evidence as evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2006).

During the pendency of the veteran's appeal VA revised 
38 C.F.R. § 3.156.  See 71 Fed. Reg. 52,455-52,457 (Sept. 6, 
2006).  The amended regulation became effective October 6, 
2006.  The Board notes that none of the revisions to the 
regulation, which relate to receipt of additional service 
department records, affects the veteran's pending claim.  

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  This analysis is undertaken by comparing 
newly received evidence with the evidence previously of 
record.  After evidence is determined to be new, the next 
question is whether it is material.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, as indicated above, the last final denial 
pertinent to the claim was the December 1998 RO decision.  
Furthermore, for purposes of the "new and material" analysis, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  

The applicable VA regulations provide that impaired hearing 
shall be considered a disability when the auditory thresholds 
in any of the frequencies of 500, 1,000, 2,000, 3,000, and 
4,000 Hertz are 40 decibels or greater; the thresholds for at 
least three of these frequencies are 26 decibels or greater; 
or when speech recognition scores are 94 percent or less.  38 
C.F.R. § 3.385 (2006).

The RO denied the veteran's claim in December 1998 based on 
its review of the veteran's service medical records and the 
lack of any post-service medical evidence of hearing loss 
which satisfied the requirements of 38 C.F.R. § 3.385.  As 
such, the RO found that a grant of service connection was 
precluded.  

The Board notes that the veteran's service medical records 
contain a number of audiograms.  In particular, audiograms 
administered on June 11, 1997; June 23, 1997; July 23, 1997; 
and August 22, 1997, reflect a puretone auditory threshold of 
40 decibels in the left ear at 4000 Hertz.  However, the last 
service audiogram administered the veteran on August 25, 
1997, reflects normal hearing with a puretone auditory 
threshold of 25 decibels in the left ear at 4000 Hertz.  
Thereafter, a report of August 1998 VA audiogram reveals 
normal hearing, with a puretone auditory threshold of 15 
decibels at 4000 Hertz.  Speech recognition scores were 94 
percent in both ears.  

Since the RO's previous final denial in December 1998, the 
veteran has submitted a report of March 2003 Hillcrest 
Baptist Medical Center hearing evaluation.  The examiner's 
impression notes mild high frequency hearing loss in both 
ears.  In particular, a puretone auditory threshold of 40 
decibels was recorded in the left ear at 4000 Hertz.  Word 
recognition scores were noted as being in the 60th percentile 
in the right ear and the 80th percentile in the left ear.  
Likewise, an October 2003 report of VA audiological 
evaluation reflects, in particular, a puretone auditory 
threshold of 40 decibels recorded in the left ear at 4000 
Hertz.  

The Board finds that the March 2003 Hillcrest Baptist Medical 
Center hearing evaluation and the report of October 2003 VA 
audiological evaluation are "new" in the sense that they were 
not previously before agency decision makers.  The Board also 
finds that both audiological evaluations are not cumulative 
or duplicative of evidence previously considered and are 
"material" for purposes of reopening the veteran's claim.  In 
this regard, in both evaluations, a puretone auditory 
threshold of 40 decibels was recorded in the left ear at 4000 
Hertz.  Such findings correspond to similar findings noted in 
service and reflect hearing impairment as defined by VA in 
38 C.F.R. § 3.385.  The Board finds such medical evidence, in 
light of similar audiological findings during service, 
relates to an unestablished fact necessary to substantiate 
the claim and raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

As new and material evidence, in the form of the March 2003 
Hillcrest Baptist Medical Center hearing evaluation and the 
report of October 2003 VA audiological evaluation, has been 
submitted, the criteria for reopening the claim for service 
connection for hearing loss have been met.  


ORDER

Service connection for anal pruritus is granted.  

The criteria for reopening the claim for service connection 
for hearing loss have been met; to this limited extent, the 
appeal is granted.  


REMAND

In light of the Board's conclusion that the claim for service 
connection for hearing loss is reopened, the claim must be 
considered on a de novo basis.  The RO undertook such review 
as is reflected in the September 2003 rating decision.  In 
this instance, the Board finds that additional development on 
the veteran's claim is warranted.  

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  The VCAA and its implementing 
regulations include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify him what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006).  VA's duty to assist includes affording the claimant 
an examination or obtaining a medical opinion when there is 
competent evidence that a claimant has a current disability, 
or persistent or recurrent symptoms of a disability; there 
are indications that the disability may be associated with 
active service; and the record is insufficient to decide the 
claim.  See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2005).  

In this case, the Board finds puzzling that both during 
service and after service the veteran has consistently had a 
puretone auditory threshold of 40 decibels in his left ear at 
4000 Hertz.  Given this finding, which satisfies the 
requirements for hearing disability under 38 C.F.R. § 3.385, 
the Board believes that another examination, with an opinion 
as to the etiology of any identified hearing loss, would be 
helpful in deciding the veteran's claim.  In this regard, the 
October 2003 VA examiner noted that his review of the 
veteran's records reflected no (hearing) loss at service 
separation or on active duty.  As noted above, the veteran's 
service audiograms do reflect findings of an increased 
threshold.  

Therefore, in light of the need for additional clinical 
findings and medical opinion, the RO should arrange for the 
veteran to undergo examination by an otolaryngologist (ear, 
nose and throat physician) at an appropriate medical 
facility.  The examination should address the nature and 
etiology of any identified hearing loss, and any medical 
opinion offered should be based upon consideration of the 
veteran's complete documented history and assertions through 
review of the claims file.  Such examination is needed to 
fully and fairly evaluate the claim for service connection 
for hearing loss.  See 38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2005).  

The veteran is herein advised that, in keeping with VA's duty 
to assist, the purpose of the requested examination pursuant 
to this remand is to obtain information or evidence that may 
be dispositive of the claim for service connection for 
hearing loss on appeal.  Hence, failure to report to any such 
scheduled examination, without good cause, may result in the 
denial of the veteran's claim.  See 38 C.F.R. § 3.655(b) 
(2006).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  

Likewise, in May 2003, the RO issued the veteran a notice 
letter regarding his petition to reopen his claim for service 
connection for hearing loss.  In the May 2003 letter, the RO 
also noted general information regarding the veteran's other 
pending claims for service connection (being adjudicated de 
novo).  The Board finds that although the information 
provided the veteran regarding his pending claims for service 
connection may have applied to the veteran's current claim 
for service connection for hearing loss on the merits, in 
light of the remand for the above-noted VA audiological 
examination and to allow the veteran to meaningfully 
participate in his claim, the veteran should be issued a 
notice letter specifically addressing his claim for service 
connection for hearing loss.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b). See also Overton v. Nicholson, 20 Vet. 
App. 427 (2006).  

Thus, the Board finds action by the RO is required to satisfy 
the notification provisions of the VCAA.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F. 3d 
1339 (Fed. Cir. 2003); Pelegrini v. Principi, 18 Vet. App. 
112 (2004); see also Dingess and Hartman v. Nicholson, 
19 Vet. App. 473 (2006) (VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim; those five 
elements include (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the award).  

The RO's notice letter to the veteran should explain that he 
has a full one-year period for response.  See 38 U.S.C.A. 
§ 5103; Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  After 
providing the required notice, the RO should attempt to 
obtain any pertinent outstanding evidence for which the 
veteran provides sufficient information and, if necessary, 
authorization.  See 38 U.S.C.A. § 5103A(a), (g); 38 C.F.R. 
§ 3.159.  See also Charles v. Principi, 16 Vet. App. 370 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the Act and its 
implementing regulations.  Hence, in addition to the actions 
requested above, the RO should also undertake any other 
development and/or notification action deemed warranted by 
the VCAA prior to adjudicating the remaining claim on appeal.  

Accordingly, the claim is REMANDED for the following action:

1.  The RO should review the claims file 
and ensure that all notification (in 
particular, correspondence specifically 
addressing the VCAA notice and duty-to-
assist provisions) and development 
procedures per the statutory provisions 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 are met.  See Dingess, supra.  This 
should include requesting that the 
veteran provide sufficient information, 
and if necessary, authorization to enable 
the RO to obtain any additional pertinent 
evidence not currently of record 
pertaining to the claim for service 
connection for hearing loss on appeal.  

2.  After securing any additional 
records, the veteran should be scheduled 
for a VA examination.  The entire claims 
file, to include a complete copy of this 
REMAND, must be made available to the 
examiner, and the report of the 
examination should include discussion of 
the veteran's documented medical history 
and assertions.  All appropriate tests 
and studies (both audiometry and speech 
discrimination testing) should be 
accomplished and all clinical findings 
should be reported in detail.  

In particular, the examiner should 
specifically indicate whether the veteran 
currently has hearing loss in each ear to 
an extent recognized as a disability for 
VA purposes (i.e., an auditory threshold 
in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz of 40 decibels or 
greater; or an auditory threshold for at 
least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz of 26 decibels 
or greater; or a speech recognition score 
using the Maryland CNC Test of less than 
94 percent).  

With respect to any diagnosed hearing 
loss disability, the examiner should 
render an opinion, consistent with sound 
medical judgment, as to whether it is at 
least as likely as not (i.e., there is at 
least a 50 percent probability) that the 
disability had its onset during the 
veteran's active military service.  

3.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the claim for service 
connection for hearing loss in light of 
all pertinent evidence and legal 
authority (to include consideration of 
the report of March 2003 Hillcrest 
Baptist Medical Center hearing 
evaluation).  If the benefit sought is 
not granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



______________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


